Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 40, the prior art of record does not disclose or suggest a suture attachment device configured to repair a heart valve by inserting a suture in a valve leaflet of a beating heart of a patient including a generally cylindrical shaft, a capture assembly including a stationary proximal clamping jaw and a distal clamping jaw longitudinally slidable, a handle assembly including a jaw actuator, a needle actuator configured to actuate a needle to retrieve the suture from the distal clamping jaw, wherein the suture is capable of being carried across a path of travel of the needle by the distal clamping jaw for direct retrieval by the needle, in combination with the other claimed elements.
Regarding claim 50, the prior art of record does not disclose or suggest a suture attachment device configured to repair a heart valve by inserting a suture in a valve leaflet of a beating heart of a patient including a device shaft, a suture attachment assembly including a proximal clamping jaw, a capture shaft, a distal clamping jaw, a control handle, a jaw actuator, a needle actuator configured to actuate a needle to retrieve the suture from the distal clamping jaw, wherein the suture is capable of being carried across a path of travel of the needle by the distal clamping jaw for direct retrieval by the needle, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771